Title: From John Adams to James Warren, 20 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 20. 1775
      
      Dear Sir
     
     Can The Inhabitants of North America live without foreign Trade?
     There is Beef and Pork, and Poultry, and Mutton and Venison and Veal, Milk, Butter, Cheese, Corn, Barley, Rye, Wheat, in short every Species of Eatables animal and Vegetable in a vast abundance, an immense Profusion. We raise about Eleven hundred Thousand Bushells of Corn, yearly more than We can possibly consume.
     The Country produces Provisions of all Kinds, enough for the sustenance of the Inhabitants, and an immense Surplusage.
     We have Wood and Iron in plenty. We have a good Climate as well as a fertile Soil.
     But Cloathing. If instead of raising Million Bushells of Wheat for Exportation, and Rice, Tobacco, naval stores, Indigo, Flaxseed, Horses, Cattle, &c Fish, Oyl, Bone, Potash &c &c &c the Hands now employed in raising Surplusages of these Articles for Exportation, were employed in raising Flax and Wool, and manufacturing them into Cloathing, We should be cloathed comfortably.
     We must at first indeed Sacrifice Some of our Appetites Coffee, Wine, Punch, sugar, Molasses, &c and our Dress would not be So elegant—Silks and Velvets and Lace must be dispensed with. But these are Trifles in a Contest for Liberty.
     
     But is there Temperance, Fortitude and Perseverance enough among the People to endure Such a Mortification of their Appetites Passions and Fancies? Is not the Merchantile Interest comprehending Merchants, Mechanicks, Labourers So numerous, and So complicated with the landed Interest, as to produce a general Impatience and Uneasiness, under Restrictions So severe?
     By a total Cessation of Commerce, shall we not drive away our Mariners? Will they not go, to other maritime Nations, the French, the Spaniards the Dutch? or which is worse will they not go to England, and on Board of British Men of War?
     Shall We not lose a large Property in Navigation which will rot by the Wharves?
     On the other Hand if We give Liberty Trade, will not most of our Vessells be Seized? Perhaps all but those of the Tories who may be priviledged.
    